Citation Nr: 0618105	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-06 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for thoracic spine injury.

3.  Entitlement to an initial compensable rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987, and January 1988 to January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

It is noted that in March 2004 the veteran withdrew a request 
for a hearing with a Veterans Law Judge.  In July 2005, the 
Board remanded this case for additional evidentiary 
development.  

The issues of increased initial ratings for lumbar and 
thoracic spine disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's hemorrhoids do not currently manifest as large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences.



CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished in March 2003 and September 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding an increased initial rating for hemorrhoids:  The 
September 2005 told the veteran that to establish entitlement 
to an increased evaluation for a service-connected 
disability, the evidence must show that the disability has 
gotten worse.  Also, a February 2005 statement of the case 
provided relevant rating criteria for hemorrhoids.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In terms of notification regarding the fifth element 
concerning an effective date, any lack of notice thereof does 
not prejudice the veteran because as described below, the 
evidence does not support an increased rating for the entire 
appeal period.  Thus, an issue regarding an effective date 
for an initial rating is rendered moot, and the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appropriately received sufficient VCAA notification 
for a downstream element regarding an increased rating.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by a 
September 2005 letter that informed the veteran the 
following:  "If there is any other evidence that you think 
will support your claim, please let us know.  If the evidence 
is in your possession not already provided, please send it to 
us."  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains VA outpatient records and a 
private medical record detailed below concerning treatment 
for hemorrhoids.  Also, the veteran underwent VA examinations 
in June 2003 and October 2005, and further examination is not 
warranted at this time.  

Based on the foregoing, VA satisfied its duties to the 
veteran.    

Legal standards

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
record reveals that the veteran is not entitled to a higher 
rating at this time for service-connected hemorrhoids.    

A December 2003 private record from Family Medical Clinic 
contained the veteran's complaint of blood in stool.  
Objective findings were listed as normal.  The assessment was 
hemorrhoids, with a plan of frequent warm sitz baths.  

On his February 2004 VA Form 9, the veteran articulated that 
he continued to have hemorrhoids, and most times he got a 
bloody discharge following a bowel movement.  He noted that 
he had two surgically removed, and that he should be rated 
higher because of residuals.  The veteran asserted that 
having hemorrhoids removed only caused the tissue to be even 
weaker.  In a March 2004 statement, the veteran stated that 
when he had hemorrhoids he usually got them on the exterior 
of the rectum with bleeding and burning.  He reported that he 
would usually bleed for two or more days until they relaxed, 
which seemed to be a moderate case.  

VA treatment records from June 2003 to April 2004 did not 
contain any references to hemorrhoids.  At an October 2004 VA 
examination, the veteran related only two episodes of 
flareups of hemorrhoidal symptoms in the past year-both 
after a bout of diarrhea caused irritation of the anus.  The 
veteran treated the itching and burning and scant bleeding 
for two days thereafter with sitz baths and showers, as well 
as topical agents with relief.  The veteran reported that 
there had been no further flares, no recent bleeding, no 
thrombosis or irreducible protrusions.  Physical findings 
failed to identify any clinical abnormalities except for a 
very small, single sliver of hemorrhoidal tissue external 
anus, non-tender, no bleeding, and no other palpable 
hemorrhoids.  The diagnosis was hemorrhoids, mild.  

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114.

With regard to the veteran's request for an increased 
schedular evaluation, only the factors as enumerated in the 
applicable rating criteria will be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

As such, the record lacks any evidence of large or 
thrombotic, irreducible, hemorrhoids with excessive redundant 
tissue, evidencing frequent occurrences, for the next higher 
rating of 10 percent.  A preponderance of the evidence is 
against an initial compensable rating at this time, according 
to the rating criteria that the Board is bound to apply, and 
the benefit of the doubt is not for application.  Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 0 percent for service-
connected hemorrhoids is denied.  


REMAND

In light of VA's obligation to assist the veteran by 
providing substantive information concerning his claim, the 
remaining two issues must be remanded.

According to recent MRI of the lumbar spine, degenerative 
changes were seen at L5-S1 disk, and moderate-sized eccentric 
disk herniation also at that level, which extended to the 
left midline where it impinged on the left S1 nerve root 
within the spinal canal.  In a March 2004 statement, the 
veteran asserted that "lower back pain is radiating down my 
legs now."  At an October 2005 VA examination, the veteran 
was diagnosed as having lumbosacral spinal disc condition, 
with intermittent left S1 radiculopathy, due to chronic 
lumbosacral spine degenerative joint and disc disease, 
service-connected as traumatic arthritis of the lumbar spine.

Given the recent requirements articulated above in Dingess, 
19 Vet. App. at 484, and because the pending issues concern 
an initial rating where an effective date of an increased 
rating can be specific to the evidence in the claims file, 
the veteran should receive notice of provisions regarding a 
disability rating and an effective date.

It is noted that the veteran submitted a March 2006 "VCAA 
Notice Response," such that he had no other evidence or 
information to give VA to substantiate his claim.  The file 
does not contain, however, the letter that had been sent to 
the veteran from which he sent in the response; that is, the 
Board cannot determine whether the RO letter had contained 
Dingess provisions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the pending 
initial increased rating claims.  The 
letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should undertake any further 
development that proves to be necessary 
given any additional response from the 
veteran.  

3.  Then, the RO should readjudicate the 
veteran's claims of increased initial 
ratings for lumbar and thoracic spine 
disabilities.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


